Title: To Thomas Jefferson from the Virginia Delegates in Congress, 6 March 1781
From: Virginia Delegates
To: Jefferson, Thomas



Sir
Phila: 6th. Mar: 1781

The Minister of France having imparted to Mr. Jones as Chairman of a Committee appointed to confer with him on some secret matters the intentions of Ct. Rochambeau and Mr. Destouches explained in the inclosed note, we thought it of such consequence that your Excellency should be certainly apprized of them, that notwithstanding the probability of the communication being made through some other channel we determined to guard against all risk of failure by despatching one of the established Expresses. As the success of the Enterprize depends much on secrecy of preparation, and celerity of execution, we beg leave to intimate to your Excellency, that it is the wish of the Minister that no persons should be admitted to a knowledge of it, from whom it can be justifiably concealed, and that such military stores, particularly heavy cannon and mortars, as are in the hands of the State and will be wanted for a siege may be in readiness to go forward at a moments call. The Minister also wishes that some supplies of provision, of beef especially, for the French troops may be included in your general preparations. We are with great respect Yr: Excelys. obed. hum. Servts.,

Jos. Jones
Jas. Madison Junr.

